PER CURIAM.
We have for review a decision of the Second District Court of Appeal, in which the court certified as a question of great public importance the same question certified by that court and answered in Burgess v. State, 831 So.2d 137 (Fla.2002). See Downs v. State, 768 So.2d 1149 (Fla. 2d DCA 2000). We have jurisdiction. See Art. V, § 3(b)(4), Fla. Const. We accept jurisdiction in this case, quash the decision of the Second District, and remand for reconsideration in light of our decision in Burgess.
It is so ordered.
ANSTEAD, C.J., and PARIENTE, LEWIS, and QUINCE, JJ., concur.
CANTERO, J., dissents with an opinion, in which WELLS and BELL, JJ., concur.